*379ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
In his motion for rehearing appellant still insists that his confession put in evidence by the State excludes the idea that he was keeping watch, and therefore precludes his conviction as a principal. It must be remembered that appellant in his confession stated that he and his companions had agreed to burglarize two places, the Cameron Lumber Co., and also the Cochran, Blair & Potts place of business, and that the lumber company was the place first burglarized. It must be remembered that appellant was on trial as a principal in the lumber company burglary because he kept watch while his companions actually committed the burglary. After the burglary was accomplished appellant’s companions placed the fruits of the burglary in appellant’s car, which they appeared to find without trouble, and then repaired to the Cochran, Blair & Potts house to burglarize it. If it be conceded that under appellant’s confession and other evidence he abandoned his part of the agreement to keep watch while this latter burglary was being effected so as to relieve him of the status of a principal in said subsequent burglary, it by no means follows that it excludes the idea that he was keeping watch according to his agreement while the lumber company burglary was being accomplished by his companions.
The motion for rehearing is overruled.